     Case 2:21-cv-00176-WBS-GGH Document 7 Filed 03/02/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH W. McGRAW,                                 No. 2:21-cv-00176 GGH P
12                       Petitioner,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    CISNEROS, Warden,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254 together with a request to proceed in forma pauperis

19   pursuant to 28 U.S.C. § 1915. Petitioner has submitted a declaration that makes the showing

20   required by § 1915(a). Accordingly, the request to proceed in forma pauperis will be granted.

21   28 U.S.C. § 1915(a).

22          In his habeas petition, petitioner alleges the state court has ignored his requests for his trial

23   documents including, discovery and transcripts in order to pursue a habeas action. Petitioner

24   appears to have sought his case documents from his court-appointed attorney, prosecutor, as well

25   as the trial court itself but has not received any response. Liberally construing petitioner’s claim,

26   he might have stated a cognizable claim. Indigent criminal defendants are entitled to a trial

27   transcript on direct appeal. Griffin v. Illinois, 351 U.S. 12 (1956); see also Britt v. North Carolina,

28   404 U.S. 226, 227 (1971). However, after reviewing the habeas petition, the court finds that
                                                        1
     Case 2:21-cv-00176-WBS-GGH Document 7 Filed 03/02/21 Page 2 of 3


 1   petitioner has failed to exhaust state court remedies. The claims have not been presented to the
 2   California Supreme Court. Further, there is no allegation that state court remedies are no longer
 3   available to petitioner.
 4           The exhaustion of state court remedies is a prerequisite to the granting of a petition for
 5   writ of habeas corpus. 28 U.S.C. § 2254(b)(1). If exhaustion is to be waived, it must be waived
 6   explicitly by respondent’s counsel. 28 U.S.C. § 2254(b)(3). 1 A waiver of exhaustion, thus, may
 7   not be implied or inferred. A petitioner satisfies the exhaustion requirement by providing the
 8   highest state court with a full and fair opportunity to consider all claims before presenting them to
 9   the federal court. Picard v. Connor, 404 U.S. 270, 276 (1971); Middleton v. Cupp, 768 F.2d
10   1083, 1086 (9th Cir. 1985), cert. denied, 478 U.S. 1021 (1986). Accordingly, the petition should
11   be dismissed without prejudice for failure to exhaust state remedies. 2
12           Good cause appearing, IT IS HEREBY ORDERED that:
13           1. Petitioner is granted leave to proceed in forma pauperis (ECF No. 2);
14           2. The Clerk of the Court is directed to serve a copy of these findings and
15   recommendations together with a copy of the petition filed in the instant case on the Attorney
16   General of the State of California; and
17           IT IS HEREBY RECOMMENDED that petitioner’s application for a writ of habeas
18   corpus be dismissed for failure to exhaust state remedies.
19           These findings and recommendations will be submitted to the United States District Judge
20   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
21   after being served with these findings and recommendations, petitioner may file written
22   objections with the court. The document should be captioned “Objections to Findings and
23   ////

24           1
               A petition may be denied on the merits without exhaustion of state court remedies. 28
     U.S.C. § 2254(b)(2).
25           2
                Petitioner is cautioned that the habeas corpus statute imposes a one year statute of
26   limitations for filing non-capital habeas corpus petitions in federal court. In most cases, the one
     year period will start to run on the date on which the state court judgment became final by the
27   conclusion of direct review or the expiration of time for seeking direct review, although the
     statute of limitations is tolled while a properly filed application for state post-conviction or other
28   collateral review is pending. 28 U.S.C. § 2244(d).
                                                          2
     Case 2:21-cv-00176-WBS-GGH Document 7 Filed 03/02/21 Page 3 of 3


 1   Recommendations.” Petitioner is advised that failure to file objections within the specified
 2   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 3   (9th Cir. 1991).
 4   Dated: March 2, 2021
                                           /s/ Gregory G. Hollows
 5                                 UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
